Citation Nr: 0500162	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumber spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962, and from January 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO decision which denied service 
connection for degenerative disc disease of the lumber spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
degenerative disc disease of the lumber spine.  He contends 
that this condition is the result of an inservice fall that 
occurred in October 1969.  Alternatively, he alleges that 
this condition is proximately due to, or has been aggravated 
by, his service-connection left knee disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition. 38 C.F.R. § 
3.310(a).  Secondary service connection includes instances in 
which there is an additional increment of disability of a 
non-service-connected disability due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Initially, the Board notes that the service medical records 
relating to the veteran's first period of service, from June 
1959 to June 1962, are not in the claims folder.  In April 
1971, the National Personnel Records Center (NPRC) indicated 
that these records had not been transferred to NPRC by the 
United States Army Administration Center.  No follow-up 
requests by the RO to obtain these missing records are 
indicated in the claims folder.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Furthermore, VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
appellant regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Given the passage of time, as well as the RO's duty to assist 
the veteran, the RO should send a current request for these 
records.

The Board also finds that an additional VA examination is 
necessary to determine the etiology of the veteran's current 
degenerative disc disease of the lumber spine.  

In February 2004, the veteran submitted additional treatment 
records in support of his claim.  Included in this submission 
were relevant treatment records that were not before the VA 
examiner at the time of the veteran's April 2003 VA 
examination for joints.  An April 2001 treatment report noted 
that the veteran had arthritis of the knees which can effect 
other areas of the body.  A March 2003 treatment report noted 
an assessment of low back pain, chronic, with degenerative 
disc disease, degenerative joint disease, possibly aggravated 
by degenerative joint disease of the knees.  Also submitted 
by the veteran were the results of an MRI of the lumbar spine 
performed in July 2003.  

In addition to these newly obtained records, the Board finds 
that the April 2003 VA examination for joints failed to 
adequately discuss or address the Allen theory of secondary 
service connection by way of aggravation. See Allen, 7 Vet. 
App. 439.

Finally, at the February 2004 hearing before the Board, the 
veteran testified that he was receiving ongoing treatment for 
his back condition, and that he had been told by his 
physicians, Drs. Horn and Coco, that his back condition has 
been aggravated by his service-connected left knee disorder.  
Under the circumstances of this case, the RO should, with the 
assistance of the veteran, attempt to obtain these records.

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his back 
disorder since his discharge from 
military service, and he should execute 
necessary records-release forms.  The RO 
should attempt to obtain copies of the 
related medical records which have not 
previously been obtained.

2.  The RO should attempt to obtain the 
service medical records relating to the 
veteran's first period of active duty 
service with the Army, from June 1959 to 
June 1962.  

3.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the current 
existence and etiology of any back 
disorder.  After a thorough review of the 
veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to the following:  

Whether it is at least as likely as 
not that the veteran's current back 
disorder: (1) resulted from 
his active duty military service, or 
(2) was caused or aggravated (made 
worse) by his service-connected left 
knee disorder. Allen v. Brown, 
7 Vet. App. 439 (1995).

4.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claim for service 
connection for degenerative disc disease 
of the lumber spine.  If the claim 
remains denied, the veteran should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


